 SHERMAN PAPER PRODUCTS COMPANY529with the Board's orders in other cases which I have reviewed, where findings weremade of violence and misconduct by labor organizations during a strike whichcoerced and restrained employees in violation of Section 8 (b) (1) (A), I shallconfinemy recommendations to curtailment of the specific unlawful acts found,aswellas like or similar conduct, but not to picketing which has been peacefullyconducted.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents, set forth in section III, above, occurring- in con-nection with the operations of the Company described in section I, above,- have aclose; intimate; and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow thereof.V.THE REMEDYHaving found that- the Respondents, hive violated Section 8 (b) (1) (A) of theAct, it will be recommended that they cease and desist, therefrom and take certainaffirmative action designed to effectuate the policies of the Act.The General Counsel requests a recommendation that. -the Respondents be orderedto cease and desist from committing acts of coercion and restraint in violation ofSection 8 (b) (1) (A) against employees of employers other than Smith whodo business with Smith, and that the Respondents be, ordered to cease and desistfrom such conduct against the employees of any employer within the jurisdictionof Locals S-426 and S-429. I shall recommend that the Respondents refrain fromsuch conduct against employees of such other employers who do business withSmith in view of the commission of such unlawful conduct in the past, and thereasonable, anticipation in the circumstances of this case that such conduct will becontinued during the strike unless enjoined.Iwillnot,however, extend suchrecommendation to all employers under the jurisdiction of Locals S-426 and S-429for it.has not been shown that there are other employers whose employees fallwithin their jurisdiction whose operations are in any way related to Smith's busi-ness and' that there pis consequently a likelihood that the Respondents will coerce andrestrain them in the manner found' unlawful herein.'On the above findings of fact, and upon the entire record in the case, I make thefollowing:CONCLUSIONS OF LAW1.International-Woodworkers of America, AFL-CIO, International Woodwork-ers of America, AFL-CIO, Local S-426, and International Woodworkers of America,AFL-CIO, Local S-429 are labor organizations within the nieaning of Section- 2 (5)of the Act.2.W. T. Smith Lumber Company is an employer within the meaning of Section2 (2) of the Act, and is engaged in commerce within the meaning' of Section 2 (6)and (7) of the Act'.3.The foregoing labor organizations have jointly and severally violated Section8 (b) (1) (A) of the Act by committing, through agents for whose conduct they areresponsible, the acts of restraint and coercion hereinabove related which interferedwith the exercise of rights of employees guaranteed by Section 7 of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]Sherman PaperProductsCompanyandTony AntistaPrinting Specialties and Paper Products' Uiiiori No. 388; AFL-CIOandTony Antista.Cases Nos. ^1=CA-. 316 and ^1-CB-745.August .0, 1956DECISION AND ORDEROn April 13; 1956, Trial Examiner James R. Hemingway issuedhis Intermediate Report in the above-entitled proceeding, finding that116 NLRB No. 72'.405448-57-vol.116-35 530DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Respondent Union had engaged in and was engaging in certainunfair labor practices, and recommending that it cease and desisttherefrom and take certain affirmative action, as set forth in the copyof the Intermediate Report attached hereto.He also found that theRespondent Company had not engaged in the unfair labor practicesalleged in the complaint, and recommended that the complaint as toit be dismissed.Thereafter, the Respondent Union and the GeneralCounsel filed exceptions to the Intermediate Report and supportingbriefs.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.THE REMEDYHaving found that the Respondent Union has engaged in certainunfair labor practices, we shall, as recommended by the Trial Exam-iner, order that it cease and desist therefrom and take certain affirm-ative action which we deem necessary to effectuate the policies of theAct.As the Trial Examiner did not recommend that the RespondentUnion formally request the Company to reinstate Antista, we shallorder that it make such a request and shall provide that the Respond-ent Union may terminate its liability for further accrual of back payto the Charging Party by notifying the Company and Antista thatithas no objection to Antista's reinstatement, and by formally re-questing that Antista be reinstated.'The Union shall not thereafterbe liable for any back pay accruing after 5 days from the giving ofsuch notice.'ORDERUpon the entire record in this case and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent Union, Printing Specialtiesand Paper Products Union No. 388, AFL-CIO, its officers, repre-sentatives, agents, successors, and assigns, shall:1.Cease and desist from :(a)Causing or attempting to cause Sherman Paper ProductsCompany, or any other employer, to discharge or otherwise to dis-IMillwright Local Union No 2484 et al (The Lummus Company),114 NLRB 656.2 If the Respondent Union has, prior to the date of this Decision and Order, notifiedAntista and the Company in conformity with the recommendation of the TrialExaminer,such notification shall be deemed for the purpose of this proceeding to constitute com-pliancewith the terms of the Order herein. SeeBakery and Confectionery Workers'International Union of America, Local 12, AFL-CIO (National Biscuit Company),115NLRB 1542. SHERMAN PAPER PRODUCTS COMPANY -531criminate against any employee in violation of Section 8 (a) (3) ofthe Act.(b)` In any like or related manner restraining or coercing employeesof Sherman Paper Products Company, or any other employer, in theexercise of the rights guaranteed in Section' 7 of the Act, except tothe extent that such rights may be affected by an agreement requiringmembership in a labor organization as a condition of employment asauthorized by Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Notify Tony Antista'and Sherman Paper Products Company,in writing, that it has no objection to Antista's reinstatement, with-out prejudice to his seniority or other rights and privileges, and thatit requests the Company to offer him immediate and full reinstatement.-(b)Make whole Tony Antista for any loss of pay suffered by himas a result of the discrimination against him, in the manner set forthin the section of the Intermediate Report entitled "The Remedy," asmodified herein.(c)Post at its business offices and meeting places in Los Angeles,California, copies of the notice attached hereto marked "Appendix." ICopies of said notice, to be furnished-by the Regional Director for therepresentative of the Respondent Union, be post Yd'by'it immediatelyupon receipt thereof and be maintained by it for^79i'xty (60) consecu-tive days thereafter in conspicuous places, including all places wherenotices to members are customarily posted.Reasonablesteps shallbe taken by the Respondent Union to insure that such notices are notaltered, defaced, or covered by any other material.(d)Mail to the Regional Director for the Twenty-first Region signedcopies of the aforesaid notice for posting, Sherman Paper ProductsCompany being willing, in places where notices to employees at theCompany's plant are customarily posted.(e)Notify the Regional Director for the Twenty-first Region inwriting, within ten (10) days from' the date of this Order, what stepsit has taken to comply herewith.IT IS FURTHERORDERED'that the complaint herein against ShermanPaper Products Company, be, and hereby, is, dismissed.MEMBERSMURDOCK and RODGERS'took no part in the consideration-ofthe above Decision and Order.s In the event that-this Order is enforced by a decree of a United States Court of ApFpeals,there shall be substituted for the words "Pursuant to a Decision and Order"the words"Pursuantto a Decreeof the United States Court of Appeals, Enforcing an Order " '.i r'" 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL MEMBERS OF PRINTING SPECIALTIES AND PAPER PRODUCTSUNION No. 388, AFL-CIO AND To ALL EMPLOYEESOF SHERMANPAPER PRODUCTS COMPANYPursuant to a Decision and*Ordet of the 1\Tational Labor RelationsBoard, and in order to effectuate the policies Of bid Natiotial LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT cause or attempt to cause Sherman Paper Prod-ucts Company, or any other employer, to discriminate againstany employee in violation of Section 8 (a) (3) of the Act.WE WILL NOT in any like or relatedmanner restrain or coerceany employee in the exercise of his right to self-organization; toform, join, or assist labor organizations, to bargain collectivelythrough representatives of his own choosing,and to engage inother concerted activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from any of allsuch activities, except to the extent that such a right may be af-fected by an agreement requiring membership in a labor organ-ization as a condition of employment, as authorized by Section8 (a) (3) of the Act.WE WILL notify, in writing, Tony Antista and Sherman PaperProducts Company that we are withdrawing our objections tothe employment of said Antista, and formally requesting hisreinstatement; and we will make him whole for any loss of earn-ings sustainedby reason of the discriminationagainst him.PRINTING SPECIALTIES AND PAPER PRODUCTSUNION No. 388, AFL-CIO,Labor Orgdnization.Dated----------------By------------------------------------y(Representativef(Title)This notice must remain posted for (O days from the date hereof,and miist not be altered, defaced, or covered. by any other niAterial.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEOn September2, 1955, TonyAntista filed charges against the above-named Re-spondents;herein called,respectively, the Companyand the Union,alleging violationsof Section 8 (a) (1) and(3) and8 (b) (1) (A) and (2) of the National LaborRelations Act, as amended,61 Stat. 136, herein called theAct.Uponsuch charges,theGeneral Counsel of the National Labor Relations Board,herein called theBoard,by theActing Regional Director for-theTwenty,-first Region(Los Angeles,California),issued a consolidated complaint dated January,31, 1956,alleging (asviolations of the aforementioned provisionsof the Act)in substance that about Sep-tember 1, 1955, theUnionhad requested and demanded that the Company dischargesaid Antista,an employee of the Company,under the pretext that he had failed to paythe initiation fee uniformly required of all employees of the Company(under theprovisions of a contract,the legality of which was not attacked),although said SHE1iIIAN PAPER PRODUCTS COMPANY533Antista had paid said initiation fee, and that the Company bad discharged saidAntista at the Uniori's request, although the Company knew or had reason to knowthat said Antista had, in fact, paid said initiation fee.Copies of the charge, complaint, and notice of hearing on the consolidated caseswere duly served upon the respective parties.Pursuant to such notice, a hearingwas opened on February 20, 1956, before the duly designated Trial Examiner.Noanswer had been filed by either Respondent and only the Company appeared at theopening of the hearing.Time was given to permit ,the Union to send a representativeto appear at the hearing.When the latter appeared, he requested a continuance ofthe case.Counsel for the General Counsel and the representative of the ChargingParty both moved for decision on the pleadings under Section 102.20 of the Board'sRules and Regulations.Before passing on the motions, the Trial Examiner requesteda statement of what the evidence of each party was expected to show.After theGeneral Counsel's statement, the Company made a statement that it discharged saidAntista pursuant to the terms of a union-shop contract after receiving notice fromthe Union that Antista was not in good standing because he had not paid hisinitiationfee, and it denied that it had reason to believe otherwise.The Union stated thatAntista was delinquent not only in initiation fee but also in dues, although dues werechecked off by the Company, because Antista's dues were not deducted for 1 month,and the Union denied that Antista had paid the last $10 on his initiationfee untilafter he was discharged and that at that time his final receipt was back-dated (theUnion referred to this as a forgery).On the basis of these statements, I decided thatthe evidence should be introduced and granted a continuance until February 27 afterfirst taking the testimony, out of turn, of the Company's superintendent, who wasnot expecting to be in town on February -2-7.On February 27 the hearing was reconvened and was held that day and the nextat Los Angeles, California.The parties were given full opportunity to examine andcross-examine witnesses and to introduce evidence bearing on the issues.At theclose of the hearing, ,counsel for the General Counsel moved to conform the plead-ings to the proof with respect to spelling of names.The motion was granted.Thereafter counsel for the General Counsel and the Union's representative arguedorally on the record.Time was given within which to file briefs.Only the Unionfiled one within that time.From my observation of the witnesses, and upon the entire record in the case, Imake the following:FINDINGS OF FACT1.THE FACTS ON COMMERCESherman Paper Products Company, herein called the Company, a Californiacorporation, having its principal office and place of business at Los Angeles, Cali-fornia, is engaged in paper converting for the manufacture of boxes, box liners, andsimilar products.In the course of its business, the Company annually ships prod-ucts valued in excess of $100,000 from its plants in California to points in the Statesof Oregon and Washington.The Company concedes that it is engaged in commercewithin the meaning of the Act and I so find:H. THERESPONDENT UNIONThe Union is a labor organization admitting to membership employees of theCompany.III.UNFAIR LABOR PRACTICESA. Chronology of events leading to Antista's discharge1.Antista's dues deductionsTony Antista was first employed by the Company on a temporary basis as a fork-lift operator on the swing shift on October 21, 1954.Superintendent Michael Hynes,who hired him, gave Antista a number of forms to fill out and to sign, among theman authorization for payroll deduction of union dues.This authorization form wasnot postdated to a time 30 days after the date of employment, but the Company nor-mally did not deduct dues until after the lapse of 30 days from hiring date and no con-tention is mae of any impropriety in requiring the signing of such form at the time ofhiring.The* authorization was ",to deduct from one Pay Check per Month, all Dues,Fines, and Initiation Fees levied on me by" the Union.The Company did not, how-ever, deduct anything-except dues. It was the practice of the Company to deductdues each month on about the second payday of the month.These dues, with a listof employees so paying, was turned over to the Union by the Company, but apparently 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDthere was some time lag between the date of dues deduction and the date of re-ceipt by the Union. It was the practice of the Union to give an associate member-ship to new dues-paying employees and to initiate them to full membership afterpayment of dues for 6 months.Monthly dues were $2 plus 1 hour's pay.,On No-vember 10, 1954, only 20 days after Antista's employment, the Company prematurelydeducted $3.63 as union dues from Antista's weekly earnings and included this amountin its transmittal letter to the Union together with the rest of the dues checked offat, that time.Upon receipt thereof, the Union credited Antista with payment of,October dues and gave him an associate membership card.No justification was of-fered by the Union for its practice of applying the dues retroactively to the month pre-ceding the month in which dues were deducted.Following its normal practice, theCompany would not have checked off dues for Antista until after 30 days of em-ployment.The next checkoff date following the expiration of 30 days from the dateof his hire was December 5, 1954.On the latter date, the Company deducted $3.67=as union dues from Antista's weekly pay check of that date, but on December 12,having discovered its mistake of deducting Antista's dues a month early, it creditedAntista with $3.67, although it should, in view of the difference in amount, havecredited him with the amount of $3.63 deducted erroneously in November. 'In itsletter of transmittal for December, the Company crossed off Antista's name and.noted that the preceding deduction should be applied to this one. It gave theUnion no explanation, however, and the Union never changed its records.On December 15, 1954, Antista signed an application for membership in theUnion.About this time, the Company put Antista on the job of operating a corrugat-ing machine on the swing shift, but a few days later the swing shift was laid off,Antista with it.Antista was recalled on January 13, 1955, and continued on theswing shift without interruption until September 1, 1955, the day of his discharge.next deduction from his wages was made on February 8 and was made each month.thereafter through August.He had been discharged before the September checkoffdate.The Union offered evidence from which it might be inferred that it had sentAntista a notice of dues delinquency for November and December 1954.Antistadenied that he received such notice.Whether or not such notice was sent orreceived, Antista paid no dues except by checkoff, and the Union took no steps tocollect the alleged deficiency.For reasons hereinafter set forth, I deem it unnecessaryto decide whether or not the delinquency notice was sent or received.2.Antista's initiation feeOn May 12, 1955, the Union called Antista up for initiation as a full member.He appeared and was given the obligation.The initiation fee was $30, but theUnion's bookkeeper, who was receiving payments, told Antista that he could payhis initiation fee to the steward at the plant at the rate of $5 a week.Antista testi-fied that he offered his weekly paycheck in payment of his full initiation fee butthat the bookkeeper told him she could not cash it.The Union offered evidence thatit always had sufficient funds at initiation time to cash large checks.The conflictdoes not require resolution, in my opinion, because a tender of a check for about$90 to pay a $30 debt would not constitute legal tender and would not have to beaccepted.It is undisputed that thereafter Antista paid $5 on May 26, 1955, $10iArticle I, section 1 of the Union's bylaws is entitled "Dues."This section providesthatEach member of this Union shall pay to the Secretary-Treasurer the sum of $2 00per month plus one hours pay per month and the per capita tax for such other affilia-tions as two-thirds of the members at any regular or special meeting may vote toaffiliate with.The Union did not require payment of the 1 hour's pay if a member was employed lessthan 9 days in a month. As section 5 of the above article provides thatif a member works less than nine days a month, he shall be exempt fromthe paymentof Local dues but shall pay the affiliation duesthe suggestion is that the $2 represents affiliation dues ratherthan local dues.The'practice of requiring payment of $2 a month but of remitting the hour's-pay portion ofdues to unemployed members suggests that such portion is a working assessment, theexaction of which as a condition of employment was condemned by the Board inUnitedAssociation of Journeymen & Apprentices of Plumbing & Pipefitting Industry (J. BBrown-E. P.OldsPlumbing & Heating Corporation),115 NLRB594.This question wasnot raisedor tried in the instant case and sois not passed on. SHERMAN PAPER PRODUCTS COMPANY535on June 7, and $5 on June 21 on his initiation fee. Each of these payments wasmade to John Cote, the steward at the plant,-who issued a receipt therefor. Indue course, the Union received and credited- these payments to Antista's account.The Union introduced in evidence a copy of a notice of delinquency dated July15, 1955, addressed to Anthony Antista (who went by the name of Tony rather thanAnthony and was shown on the Union's ledgercard for him as Tony), at theCompany's address.This form notice contained 'a warning that if he failed toremit-$10-by Friday, July 29,--his.employer would be notified that he'was in badstandingand would be asked to remove him from the job. The girl atthe unionoffice who prepared this form testified that the letter was sent by mail to Cote, thesteward.Cote and Antista both denied that they had seen the original of this notice.Again, I deem it unnecessary to, decide whether or not this notice was sent or received.If the case hinges on payment of initiation fee, it is not the delivery of the foregoingnotice, but the fact of payment that is important.It is undisputed that the final $10 of Antista's initiation fee was not' received atthe Union's office where its records were kept.Whether or not it was paid to Cote,as steward, before Antista's discharge is a disputed point.Antista testified that hepaid the $10 to Cote, as steward, on June 30, 1955, that Cote did not then havehis receipt book with him, and that Cote gave him a receipt for it after Cote hadreturned from his vacation, dating the receipt back to June 30.Antista, in histestimony, seemed to be assuming that Cote took his vacation the first 2 weeks inJuly and this would explain the fact that the receipt was prepared after July 15. ButCote testified that he thought he had taken his vacation the last 2 weeks in July, which,the calender shows, was July 18 to 31 inclusive.Receipts in his receipt book beardates of July 1, 12, and 15, indicating that he was acting in his capacity as stewardthen.There are no receipts dated between July 15 and August 1. I find that Cotetook his vacation between July 18 and 31, 1955. The only conceivable explanationfor the delay in delivery of a receipt to Antista, if he did, in fact, make a paymenton June 30, other than indifference and negligence, was the fact that Cote workedon the day shift, while Antista worked on the swing shift; so the only time when theywould be likely to see each other would be when Cote was leaving and Antista wasstarting work.The steward's receipt book contains receipt blanks in triplicate.The original iswhite, the first carbon copy is yellow, and the second carbon copy is pink. Each ofthe three bears the same printed serial number, and the numbers run consecutivelythrough the book.When the steward makes out a receipt, he gives the payer theoriginal, or white, receipt.When the business agent of the Union comes to theplant and the steward delivers to him the moneys he has collected, he gives thebusiness agent the yellow copies of the receipts to identify the payments.The busi-ness agentgives the steward his receipt for the money and then turns in to theunionbookkeeper the money and the yellow copies *of the steward's receipts. It isfrom such yellow copies that the bookkeeper posts the payments to the accounts ofmembers.The pink copy of the steward's receipt remains in his book. In Cote'sreceipt book only the pink copies remain for the receipts written up to July 15, beforehe left on his vacation.The receipt for Antista's last$10 on his initiation fee wasdated June 30 but in Cote's receipt book it followed the receipt dated July 15, andboth the yellow and pink copies of Antista's receipt remain in Cote's book.Thenext receipt after Antista's is one for $1 to Dwight Johnson dated August 15. Boththe yellow and pink copies of the latter receipt are also in the book.On August 11, 1955, Floyd Hickman, the Union's businessagent,who mademonthly visits to theplant(unless a steward telephoned his to come for money),received from Cote $34 and 5 yellow copies of receipts, 4 for $1 each and 1 for$30, bearing dates from June 28 to July 15.On this occasion, Cote did not delivertoHickman any money collected from Antista and did not tell Hickman he hadany for Antista. I would infer that if Antista had paid Cote the disputed $10 andreceived a receipt therefor back-dated to June 30 before Cote had turned over hiscollections to Hickman on August 11, Cote would have turned over the $10 and theyellow copy of Antista's receipt to Hickman at the same time.-On August 16, 1955, Cote was discharged by the Company.As will be relatedhereinafter,Antista was discharged at the Union's request on September 1, 1955.On October 2, 1955, Cote sent the Union a money order for $11 withoutexplana-tion of what it was for. Some time later, he informed the Union that it represented$10 for Antista's initiation fee and $1fora transfer fee for Dwight Johnson, hereto-fore mentioned,whose receipt, dated August 15, was thelast one inCote's receiptbook whichwas used.The yellow copies of the receipts for Antista and Johnsonwere still in Cote's receipt bookwhen it cameinto custody of a Boardfield examinerwhile he wasinvestigating this case.I deduce that it was Cote's duty tosurrender 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDhis receiptbook to the Union when he was discharged by the Company, as hewould,after,that time,no longer be in a position to act as steward,and that fromthat time on he would not be the authorized agent of the Union to collect.moneys.Antista, who hadactedas steward duringrote'svacation,admitted -that Cote hadturned over certain papers to him whenCotewas_discha'rged,but he`denied thatthe receipt book was -turned over'to him at any time.Because inferences'concein-ingthe issq,eof payment of the final$10 on Antista's initiation fee can be drawn fromother evidence involvedin ,Antista's discharge, I'postpone-untillater anyconclusionwith respect to the payment of this amount.3.Events shortly before Antista's dischargeThe contract between the Company and the Union,which had run longer than1year, was due to expire on September11, 1955.On August 26, 1955,Donald Mc-Caughan, the Union's secretary-treasurer,met with about 60 employees of the Com-pany preparatory to entering into negotiations with the Company on September 1.The primarypurpose of the meeting was to elect a negotiating committee'and asteward to replaceCote.However, before this date several'employees,Antistaincluded,had been circulating a decertification petition among the employees of theCompany, and presumably a large number had already,signed it.A good portionof the meeting,therefore,was takenup with talk about dissatisfaction with theUnion's representation.McCaughan had heard that a decertification movementhad been going on and that'some of the employees were interested iii the UnitedMine Workers, and he argued with the employees about matters of representation.Antista was,one'of the outspoken employees at this meeting.He told McCaughanthat the employees were not interested in further representation by the Union.After considerable talk, however, 'McCaughan finally succeeded in getting the em-ployees present to elect a committee.Antista was one of those elected. Sincethe employees were breaking up the meeting and trying to leave,? McCaughan didnot have time to get them to elect a steward;so he appointed Antista as steward untilsuch time as the employees should choose to elect one.-When Cotehad had any papers to be delivered to employees on the swing shift,during his term as steward,he had made a practice of handing them to Antista fordelivery.When Cotewent on his vacation,he left a notice on the bulletin boardthat if any matter arose while he was'awayitshould be taken up'with Antista.When Cotewas discharged,he turned overto Antistaa box with certain papers-init.McCaughan was aware that Antista had been acting steward and I infer thatthis, along with Antista'sprominent part in the meeting, was a'reason for appoint-ing him as steward.Following the meeting of August 26, McCaughan spoke with several employees,who criticized McCaughan's selectionof Antistafor the steward's position.Afterthis,McCaughan went to Antista at his machine and said that he understood thatAntistaliked the MineWorkers.Antista made no reply and McCaughan asked,"Is that right?Antista said,"You'redoing the talking."McCaughan testifiedthatAntista denied that he had anything to do with the United Mine Workers.McCaughan also asked Antista what was going to be done about the decertificationpetition and asked where itwas.AccordingtoMcCaughan,he asked Antista, "Areyou the guy that is doing it" (i.e. getting signatures for decertification)and Antistadenied that he was.According to Antista,he told McCaughan that it was noneof McCaughan's business where the decertification petition wasMcCaughan saidthat he would find out.McCaughantestified that at the meeting that afternoon no one protested his ap-pointment of Antista as steward,"although some people objected to me after themeeting," and that after the meeting he had questioned not only Antista but otheremployees as well to see what their reaction would be. I infer that McCaughanreceived information which made him suspect that Antista was working for theUnited Mine Workers, although he denied that heknewthatAntista was engagedin dual unionism.On August 30, Antista signed and filed with the Regional Office of the Boarda decertification petition.The following night,August31,3McCaughan,having2I infer that it was time for the swing shift to start and day-shift employees wereanxious toget homeAt places in the testimony the conversation here related was said to have taken placeon August 30, but the confusion arose principally because the questioner of the witnesswould supply him_with the wrong dateBoth Antista and McCaughan set the date ofthe related conversation as the day before Antista's discharge. SHERMAN PAPER PRODUCTS COMPANY537first checked the Union's records and discovered that Antista was apparently delin-querit inhis initiation fee, telephoned Antista and had a lengthy conversation inwhich McCaughan told Antista that he was removing him as steward.McCaughantestified that he-gave Antista as reasons for his removal as steward that "I felt hewasn't representing our local in terms of his activity in the plant, and, secondly,that he was in bad standing."On September 1, 1955, the Union had an appointment with the Company for anegotiation meeting.The record is not too clear as to the time or order of events,but I find that the meeting took place at about 2 p. in. and that McCaughan andHickman were there and one of them at about that time handed ManagerO'Nana letter stating that Antista "has failed to maintain his membership in good stand-ing with this Uriion" and requesting Antista's removal from the job in accordancewith the terms of the collective=bargaining agreement.O'Nan Asked McCaughanwhy Antista "was being let out," and McCaughan told him for failure to pay his,nitiation fee.O'Nan' notified the payroll department to make out Antista's finalpaycheck and then turned the discharge request over to Superintendent MichaelHynes with instructions to give Antista his check and to discharge him.Antista attended the negotiation meeting on September 1, and either just beforeor just after that meeting McCaughan asked Antista if he had any papers or recordsthatCote had had, including Cote's receipt book or any money.Antista said,"NO, just these," and handed McCaughan a box with some papers in,it which in-cluded undelivered notices to employee's whose_ employment had ended and an ap-plication for membership in the Union signed byntista and dated August 8, 1955.After the aforementioned meeting, wheri Hynes saw Antista looking for his time-card on September 1, he called him into his office.Hynes testified that he had theletter from the Union requesting Antista's discharge on his desk and that he turneditso that Antista couldsee it:Hynes handed Antista his paycheck and said hewas sorry "it ended this way."Antista took his check, saying that it was all right,but made some comment that this was not the end of it.Antista denied that Hynesshowed him the Union's letter and testified that, after he said it was all right, heturned to leave, and Hynes asked him if he was not going to ask why he was beingdischarged, that he answered, "No, I will find out why," and that Hynes said, "Well,I'll tell you, because you are not in good standing with the Union."Antista testifiedthat he told Hynes, "Well, I am in good standing with the Union," and that heturned and walked off. If Antista made the last-quoted remark, Hynes did notremember it and I find that he apparently did not hearit.Inany event, Antistamade no effort to argue the paint with Hynes or to protest his discharge.4.Concluding findingsa.Dues delinquencyTwo questions concerning dues are raised:First;was Antista' delinquent indue"s?Second,was dues delinquency' a reason for the requested discharge ofAntista9The Union takes the position that Antista's dues started With the month of Octoberas shown on its records.True, it agrees, he did not have to pay dues for 30 days afterhe was hired, but, it asserts, he could do so voluntarily.There was, however, nothingvoluntary in Antista's payment of dues for October 1954.When he was handed ap-plication forms by Superintendent Hynes, the dues-deduction authorization wasamong them. It was the custom of the Company to have applicants for employmentsign such authorization before hiring. It does not appear that Antista was given thechoice of not signing one when he applied for work.Under the circumstances, Iwould infer that he signed all papers handed to him as a prerequisite to obtaining ajob.Manager O'Nan testified that, although it was the Company's practice to pro-cure the checkoff authorization when an employee is hired,dues are not as a matterof practice actually deducted pursuant to that authorization until after the expirationof 30 days from the employee's hiring date.As Antista was not hired until October21, 1954, no dues should have been required of him before November 21. Brit theCompany deducted dues for all employees at the same time, so the next checkoffdate, following the expiration of 30 days from the date of Antista's employment, wasDecember 5.Therefore no dues should have been checked off before that date.The Coinpariy put the Union on notice that a mistake had been made, but theUnion made no effort to get the complete explanation.Instead,itcontinued themistake on its records for the full period of Antista's employ.It is questionable that the Union has a legal right to credit the dues retroactivelyto the preceding month. as it does. If an employee has 30 days after hiring before he 538DECISIONSOF NATIONALLABOR RELATIONS BOARDis obligated to paydues as a conditionto his further employment,it seems to me thatthe dues collected from him should cover no part of that 30-day period. In Antista'scase, therefore, I would conclude that he should not have been required to pay duescovering any part of the period up to November 21. The first dues the Union wasentitled to, therefore, was for the month of December. If Antista's first dues pay-ment had been credited to Decemberdues, asthey should have been, he would nothave been delinquent for any dues in 1954.Antista was not employed for 2 or 3 weeks between the latter part of Decemberand January 13, 1955.He was, therefore, not on the payroll when dues were checkedoff in January. In February, when Antista's dues were checked off, the Unioncredited them for January.The Union's bylaws provide that if a member worksless than 9 days in a month, he is exempt from the payment of "Local dues" butmust pay "affiliation dues."The meaning ofaffiliationas here' usedis notevident.In any event, however, this provision would apply only to members.So-called as-sociatemembers are not, infact,members of the Union at all; they are merelyapplicants 'for membership.There is, therefore,somequestion of, the right of theUnion to assess dues upon applicants for a period when they are not working. Ideem it unnecessary, however, to pass on this because if Antista was not delinquentin 1954, I find that he was not delinquent in 1955.At the time of his discharge onSeptember 1, Antista's dues for August had not yet been paid, but they were not ex-pected by the Union to be paid before the next checkoff date- anyway, and that datewould have been after the date of Antista's discharge.IfMcCaughan knew at thetimeof Antista's discharge that Antista was shown bythe Union's records to be delinquent in his dues, he did not know that a delinquencynotice had, as alleged, beensenttoAntista until the Union was preparing for` thehearing in this case, when the bookkeeper showed him a copy of a dues-delinquencynotice purportedly found in its file.When McCaughan was consulted by theBoard's field examiner who investigated the case, he told the latter that he had nottoldManager O'Nan about Antista's dues delinquency when explaining the reasonfor the request of Antista's discharge.He testified that he did not rely on dues de-linquency "for the very ... good reason at that time that a receipt book was out-standing."But if this reason were applicable to dues, it was equally applicable tothe initiation fee.He could not have been sure that either had beenpaid as long asa receipt book was outstanding.When asked about this, McCaughan shifted hisexplanation by saying that he knew that a 2 weeks' notice had been sent to Antistafor nonpayment of initiation fee, but did not knowuntilshortly before the hearingthat a delinquency notice for dues had been sent to Antista.However, McCaughantestified that the day before Antista was removed (that wouldmeanon August 31, theday after the decertification petition was filed with the Board) he first discovered thedelinquency in payment of the lastinstallmentof Antista's initiationfee.This he,discovered when he looked at Antista's ledger card.The ledger card bears a notethat a 2 weeks' notice about initiation fee was sent Antista on July 15.The cardbears no notation that a dues-delinquency notice was sent to Antista in February, asthe pink delinquency notice found in the Union's file would suggest. I am of opinionthat when McCaughan looked at Antista's ledger cards he did not see anything thatgave him the idea that Antista was delinquent in dues, or if he saw that no dues hadbeen recorded for November or December 1954, he did not draw from that a con-clusion that Antista was delinquent.Testimony concerning laxity of dues enforcement by the Union, at least beforeApril 1955 (if not afterwards also), the failure of the Union to make a real effortto collect Antista's allegedly delinquent dues through the steward,McCaughan'sfailure to assign delinquency of dues asa reasonfor Antista's discharge at the timeitwas requested, and all the evidence in the case as well as my observation of thewitnesses, convince me, and I find, that even if it hada legalright to do so theUnion did not ask for Antista's discharge because of any supposed dues delinquency.b.Delinquency in initiation feeFrom the facts heretofore related I find it difficult to believe that Antista paidthe final $10 on his initiation fee or got a receipt therefor before Hickman, the busi-ness agent, on August 11 picked up the funds collected by Cote. In the absence ofcollusion between Antista and Cote, it is unlikely that Cote would have withheldmoney collected from Antista while turning over to Hickman other funds collected.Both because of the improbability of the fact and because the testimony of Antistaand Cote with respect to the payment of the $10 lacked a ring of genuineness, I amconvinced that the money was not paid on June 30. If the payment to Cote was toconstitute payment to the Union, it should have been made before Cote's dischargeon August 16, 1955. That a payment was made between August 11, when Hickman SHERMAN PAPER PRODUCTS COMPANY539collected, from Cote, and August 16, when Cote was discharged, is possible but nptprobable.Neither Antista. nor Cote made any suggestion that it had been paid inthat period of time. - Antista insisted that he had made certain to pay up his initiationfee in June because he had filed a grievance concerning a job on which he had bid andfailed to get and because he believed it necessary to be in good standing in order to getthe job., I am not convinced by the explanation given of the grievance that the pay-ment of the $10 was made before that grievance was disposed of.Although the evi-dence of dates leaves considerable doubt, I received the impression that the job thatAntista wanted had been posted in May, a month before he filed his grievance.Antista was vague about the date when he filed his grievance, but he testified that befiled a formal grievance with Cote the first time he spoke to Cote about the matter.Asked for the approximate date of the conversation, Antista testified, "Sometime thefirst of June or sometime in June...." The first payment Antista made on his in-itiation fee was May 26, the second was June 7, and the third was June 21.Up toJune 21, Antista had kept reasonably current in his payments on his initiation fee-The payments made by Antista on June 7 of $10 and on June 21 of $5 may have been:made while Antista's grievance was undisposed of, and it may well be that he made.these payments with the thought in mind of keeping in as good standing as anyonecould be under the system then used by the Union so that his grievance would not bejeopardized.However, I infer that the grievance had been disposed of before June 30when Antista claimed to have paid his last installment.Antista's receipt for his June 21 payment differed from the first two receipts inthat, in a space provided for showing the dollar amount paid by members on dues,Cote had written "$10.00," above which he wrote "Bal." and an indecipherableword which might be "Remaining." Below, on a line for "Misc." payments, Cotewrote "Initiation" followed by "$5," which was the amount Antista paid on that date.Unlike other receipts written by Cote, this receipt did not have any amount insertedon the line for "Total."A casual glance at the receipt might create the impressionthat it represented a payment of the balance then owing, and Antista may havebeen misled into believing that he had paid the balance of his initiation fee, a beliefhe may have entertained until August 31 when McCaughan told him he was not ingood standing if. as he testified, he did not receive the July 15 notice of delinquency.Support for the conclusion that Antista had not paid his initiation fee in fullbefore his discharge is found in the evidence of his conduct at his exit interview byHynes. If, on September 1, when he was discharged, Antista in fact had heldreceipts showing his initiation fee paid in full, why did,he not protest his discharge toHynes and offer to produce his receipts instead of saying that "it is all right" andsupinely accepting his termination?Antista did not impress me as the type who wouldwithhold speech when there was reason for it.His failure to offer proof of pay-ment indicates that he knew he had not paid in full.On all the evidence, I amsatisfied and find that Antista had not made a legal tender of the final $10 of hisinitiation fee before his discharge.4c.The question of the Union's motivationArticle II, section 4 of the Union's constitution provides that "no applicantfor membership shall be accepted until initiation fee is paid . . "Nevertheless,the Union would initiate applicants and permit subsequent payments on theinitia-tionfee.Such members occupied the rather anomalous position of being, fromthe outset, members not in good standing, and the Union would withhold suchmember's dues card until his initiation fee and dues were paid.According to therecords of the Union (erroneous or not as to dues) Antista was never in goodstanding.The Union was concededly lax in its enforcement of monetary obliga-tions of members during a part, at least, of the year 1955.Currently it is the policyof the Union to give 2 weeks' notices of delinquency to both employee and employer,with automatic requests for removal at the end of that time if the employee hasfailed to pay.The transition from a lax to a strict policy, McCaughanintimated,had takenplacegradually.After April 1, 1955, the Union started sending out 2weeks'noticesto employees, but not to the employer, and the Union did not auto-matically follow up the notices with requests for removal until some later time.The evidence was rather vague about the time when the removal notices began to4 The fact that the last receipt in Cote's book, that to Dwight Johnson, was datedAugust 15, 1955, does not affect my finding. There was evidence sufficient to convince methat that receipt, also, was probably back-dated.The money represented by the Johnsonreceipt was sent to the Union by Cote at the same time he sent the payment of Antista's$10 for his initiation fee, on October 2, 1955, also without explanation of what It was for. 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe used. I received the impression that the testimony was intentionally vagueabout this.McCaughan answered affirmatively in response to a leading questionasked by the Union's representative at the hearing, "Now, at the time you sent theletter to the company demanding the discharge of Antista,Ibelieve you testifiedthat that letter was sent on all such employees,if any, at that time?"On cross-examination by counsel for the General Counsel, McCaughan testified that he couldthink of "at least one, possibly two" delinquency notices that were sent to other em-ployees between March and September 1, 1955, but there is no testimony that re-moval notices were sent to others in that period.At a number of plants wherethe Union was collective-bargaining agent for the employees,dues delinquency wasmore of a problem, and, according to the Union's witnesses, the Union made moreeffort to improve the situation at those plants than it did at the Company's plantwhere dues were collected by checkoff.According to McCaughan, who appeared tome to be willing to permit wrong inferences to be drawn unless pinned down andwho, even then, appeared to be less specific than he might have been capable of be-ing, testified that "it was a transition from the old system, so it moved slowly.Whenithit Sherman [the Company], they were down far on the alphabetical list."Ex-actly when the transition was completed at the Company's plant does not appear.McCaughan admitted that it might have reached the Company after August 1955.This vagueness, among other things, leads me to believe that although the new typeof 2 weeks' notice was being used after April 1, 1955, removal notices as a follow-up at the end of the 2 weeks were not being systematically used at the Company'splant before Antista's discharge.McCaughan indicated that when the Union wasgoing through the plant to take care of the delinquency problem, separate searcheswere made for dues delinquencies and initiation fee delinquencies.This testimonywas evidently intended to explain why the 2 weeks' notice to Antista mentioned adelinquency only in initiation fee and not in dues.Although this is a possibleexplanation, it leaves room for doubt.One would expect that if the bookkeeperwent through the list plant by plant and ledger card by ledger card, dues delinquenciesas well as initiation fee delinquencies would show up.Both would appear on theledger cards.True, dues delinquencies were less of a problem at the Companythan at plants where there was no checkoff, but there might still be members whohad not worked the week of the payroll dues deduction and who would neverthe-less owe duesfor the month.Unless the "search" was limited to a few employeessuspected by McCaughan of dual unionism and was only intended to turn up anykind of delinquency that could be used to cause the discharge of such dissidents, Iam unable to understand why a systematic search would fail to show up dues delin-quencies as well as initiation fee delinquencies. If Antista's card (which showedboth dues and initiation fee payments) had come up in such a check, and if, as theUnion asserted, Antista was delinquent in his dues as well as in his initiation fee,the 2 weeks' notice which the Union asserted was sent to Antista in July would beexpected to have shown both.But this notice showed only a balance on initiationfee.Because both Antista and Cote denied having seen the original of the notice,.acopy of which was in the Union's files, because of the vagueness of the evidenceregarding the institution of the new and stricter system at the Company and all theevidence bearing thereon, I am not persuaded that the original was in fact receivedby Antista.But even if it had been, the long laps., of time between the date it waspurportedly sent and the date when the Union requested Antista's discharge leads tothe conclusion that the Union was not enforcing a strict payment policy in the in-terim between July 15 and the date of Antista's discharge.The letterrequestingAntista's removal was not testified specifically to have been prepared automaticallyin enforcing a newly set policy.All the evidence leads to the inference that it wasprepared at the instance of McCaughan after he had come to the conclusion thatAntista was not loyal.At this point a review of the sequence of significant facts will assist in decidingwhether or not the removal letter was a routine matter: Although Antista had beendelinquent in payment of his initiation fee since June 1955, no request was madefor his removal until September 1, 1955; not knowing of Antista's financial stand-ing or dual unionism, McCaughan, on August 26, appointed Antista as steward;right after this,McCaughan received objections from other employees which, Iinfer, related to Antista's preference for the United Mine Workers and his circula-tion of a petition for signatures to decertify the Union; McCaughan went to Antistaand questioned him about his interest in the United Mine Workers and the decerti-fication petition; he made a further investigation by questioning other employees,and his suspicions of Antista were aroused; on August 30 Antista filed the decerti-fication petition; on August 31 McCaughan took sufficient interest personally tocheck Antista's financial standing in the Union, then he telephoned Antista and SHERMAN PAPER PRODUCTS COMPANY541removed him as steward; he admitted that he did not then trust Antista; the follow-ing day, September 1, he and Business Agent Hickman appeared at the plant forthe negotiationmeeting and personally delivered to Manager O'Nan the letterrequestingAntista's removal.McCaughan admitted that before Antista's dis-charge he did not ask Cote or Hickman if Antista might have paid up his delinquency,and when he saw Antista at the plant on September 1 (which I have found was about2 hours before Antista's discharge) he did not ask Antista if he had paid up.Asfar as McCaughan was concerned Antista was then "off the job."That I have found Antista's initiation fee not to have been paid does not removethe fact that, as long as Cote's dues book was outstanding, McCaughan could not bepositive that Antista had not paid up.He was apparently anxious enough to removeAntista to act precipitously and take a calculated risk.This gives rise to the in-ference that the real reason for the Union's request for Antista's discharge wasMcCaughan's belief that Antista was working against the interests of the Union ascollective-bargaining representative of the Company's employees and that the non-payment of initiation fee was not the motivating reason but was merely an excuseconveniently available.From all the evidence I am convinced and find that therequested discharge of Antista was prompted by McCaughan's suspicion or belief,ifnot knowledge, that Antista was working for the United Mine Workers andagainst the continued representation of the Company's employees by the Unionrather than that the request for his discharge was made in the regular course of theadministration of an automatic and impartial procedure previously instituted.I have found that the Union's lax enforcement of financial obligations of itsmembers prior to Antista's discharge contributed to the inference that Antista'sdelinquency in payment of his initiation fee was not the immediate cause for theUnion's request that he be discharged. In making this finding, I am not unmindfulof the fact that the Board said, inNorth American Refractories Company,100NLRB 1151, that a prior liberal application of a union-security clause does not meanthat a union is required to continue thereafter to "extend the same leniency to alldelinquent members as a fixed obligation of law." But, inVictorMetal ProductsCorporation of Delaware,106 NLRB 1361, the Board established the principle that aunion-like an employer-may not assign an otherwise lawful reason as a pretextto justify discrimination based upon unlawful considerations.5Since I have foundthat the Union used Antista's nonpayment of his initiation fee as a pretext and thatthe Union's real reason for requesting Antista's discharge under the union-securityclause of its contract with the Company was Antista's activities directed toward de-certification of the Union, and the Union's suspicion that Antista was promoting arival union, a cause for which he might not lawfully be discharged, I find, in accord-ance with established Board precedent, that the Union attempted to cause and causedthe Company to discharge Antista on September 1, 1955, for what appeared tobe a nondiscriminatory reason but was in fact a discriminatory reason.By suchconduct the Union restrained and coerced employees in the exercise of their rightsguaranteed in Section 7 of the Act.d.Conclusions with respect to the CompanyThe evidence does not establish that the Company discharged Antista other thanin the belief that Antista was delinquent in his initiation fee, as McCaughan toldO'Nan, for which delinquency it was required to discharge Antista upon the Union'srequest under the union-shop clause of its contract.As I have found that Antistawas, in fact, delinquent in his initiation fee on September 1 before his discharge,the Company was justified in complying as it did with the Union's request.Ac-cordingly, I find that the Company committed no unfair labor practice.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent Union set forth in section III, above, occurring inconnection with the operations of the Respondent Company, described in section I,above, have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening and obstruct-ing commerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent Union, has engaged in and is engaging in unfairlabor practices, I shall recommend that it cease and desist therefrom and take certainr, See alsoSpecial Machine and Engineering Convpany,109 NLRB 838, enfd.sub non,.N. L. R. B. v. Mechanics Educational Society of America, Local6, 222 F. 2d 429(C. A. lly. 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDaffirmative action designed to effectuate the policies of the Act. It will be recom-mended that the Respondent Union notify Antista and the Company, in writing, thatithas withdrawn its objections to Antista's employment by the Company. Sincethe $10 due on Antista's initiation fee was forwarded to the Union, although be-latedly, no condition precedent of tender will need to be complied with to enableAntista to retain his right of employment once the Union withdraws its objection tohis reemployment.Itwill further be recommended that the Union make Antista whole for any lossof pay he may have suffered by reason of the Union's unlawful conduct, by paymentto him of a sum of money equal to that which he normally would have earned aswages from the date of his discharge to 5 days after the Union serves written noticeupon the Company and Antista 6 of its withdrawal of objections to Antista'semployment, less his net earnings, if any, during such period.Crossett LumberCompany,8 NLRB 440. The amount of back pay shall be computed in the mannerestablished by the Board in F. W.Woolworth Company,90 NLRB 289.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The Respondent Company is an employer engaged in commerce within themeaning of Section 2 (2), (6), and (7) of the Act.2.The Respondent Union is a labor organization within the meaning of Section 2(5) of the Act.3:".By attempting to cause and causing the Respondent Company to discriminateagainst Tony Antista contrary to the provisions of Section 8 (a) (3) of the Act,the Respondent Union has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (b) (2) of the Act.4.By restraining and coercing employees of the Respondent Company in theexercise of their rights under Section 7 of the Act, the Respondent Union has en-gaged in and is engaging in unfair labor practices within the meaning of Section8 (b) (1) (A) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and- (7) of the Act.6.The Respondent Company has not engaged in any of the unfair labor practicesalleged in the complaint.[Recommendations omitted from publication.].e Antista is included here so that there will be no danger that notice to him of theUnion's withdrawal of objections might be delayed to a time following the expirationof 5 days from the date of service of notice on the Company. Otherwise this remedy isbased on that inSpecial Machine and Engineering Company,109 NLRB 838.Lever Bros. CompanyandInternationalChemicalWorkersUnion, AFL-CIO, Petitioner.Case No. 2-RC-7977.August 9,1956DECISION AND DIRECTIONOF ELECTIONUpon a petition duly filed under Section 9 (c) of the National La-lfior Relations Act, a hearing was held before Nathan Cohen, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, theaffirmed.-Uponfinds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees ofthe+'mployer.116 NLRB No. 75.